Citation Nr: 1756157	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-06 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for scoliosis of the lumbar spine with lumbar sacral strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from November 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2017, the Veteran testified at a Travel Board hearing before the undersigned.  In June 2017, the Veteran was notified that due to audio malfunctions, a complete transcript of the proceedings was not obtained.  The Veteran was offered the opportunity to request another hearing and informed that if he did not respond within 30 days, the Board would assume that he does not desire an additional hearing.  No response has been received.

With regard to the Veteran's representation in this matter, the record shows that, in November 2000, the Veteran executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of The American Legion.  In September 2017, he executed a VA Form 21-22 in favor of Disabled American Veterans.  However, pursuant to 38 C.F.R. § 20.1304(b) (2017), any request for a change of representation after 90 days following the mailing of notice to the Veteran that an appeal has been certified to the Board for appellate review must be mailed to the Board with a good cause explanation.  Accordingly, the Board may not accept the Veteran's September 2017 change in representation under the provisions of 38 C.F.R. § 20.1304(b) because this appeal was certified to the Board in April 2017, and his request for a change in representation was received after 90 days of notification that the case had been certified to the Board.  No good cause explanation for a change in representation has been received, and The American Legion participated in the February 2017 Travel Board hearing.  Therefore, The American Legion represents the Veteran in this appeal; however, the Veteran's September 2017 power of attorney may be recognized upon transfer of the case to the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(b)(1)(i) (2017).

Finally, in April 2017, the Veteran submitted a motion for advancement on docket based on serious illness with supporting evidence.  The motion has been granted as indicated below.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, it appears that there are a number of outstanding VA treatment records.  Although VA treatment records associated with the VA Medical Center in Augusta, Georgia through December 2013 are of record, the Board's review of the claims does not reveal any records dated after that time.  Any such outstanding records must be obtained.

In addition, in December 2013, the Veteran was provided with a VA spine examination.  Although the examiner conducted range of motion testing and indicated that there was evidence of pain, it is not clear whether the range of motion testing occurred in active or passive range of motion, in weight-bearing or in non-weight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must, wherever possible, include the results of the range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing).  Accordingly, the Board finds that another examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file all outstanding VA treatment records, to include those dated from December 2013 to the present associated with the VA Medical Center in Augusta, Georgia.

2.  The Veteran should be afforded a VA examination to evaluate the current severity of the scoliosis of the lumbar spine with lumbar sacral strain.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.

The examination should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to the spine.  Range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joints in question must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The rationale for all opinions expressed must be provided.

3.  After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



